START, C. J., and COLLINS, J.
We dissent. The statute in question, like every other which is couched in general terms, is necessarily subject to implied exceptions founded in maxims of natural-justice. It must be construed so as to give effect to the beneficent purpose for which it was enacted, which was the protection of the deserted wife, and family, and not for the protection of the absconding husband. Ii must not be construed so that either the debtor of the husband will be subjected to the liability of paying his debt twice, — first to the wife, second to the husband, — or that the husband must be deprived of Ms property without an opportunity to contest the charge of desertion in a court of justice. We are therefore of the opinion that the statute should not be construed as extending to actions for the collection of choses in action of which the husband is the absolute owner.